      Case 2:18-cr-00422-SMB Document 1163 Filed 05/21/21 Page 1 of 3



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   NICHOLAS L. MCQUAID
     Acting Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                               No. CR-18-422-PHX-SMB
20                            Plaintiff,
                                                          UNITED STATES’ NOTICE OF
21             v.                                               COMPLIANCE
22                                                                    (CR 1161)
     Michael Lacey, et al.,
23
                              Defendants.
24
25          The Court has ordered the government to file any objections to the Defendants’
26   proposed jury questionnaire. (CR 1161.) On February 7, 2020, the government and the
27   defense separately filed proposed jury questionnaires. (CR 876, 877.) The government
28   noted in its filing that it received Defendants’ proposed jury questionnaire too late in the


                                                -1-
     Case 2:18-cr-00422-SMB Document 1163 Filed 05/21/21 Page 2 of 3




 1   evening to allow for a sufficient review where objections could be noted. (CR 876.)
 2          The May 5, 2020 trial date was continued and on June 10, 2020, the Court ordered
 3   the parties to file a joint proposed jury questionnaire by June 26, 2020. (CR 893, 1016.).
 4   On June 26, 2020, the parties jointly filed a proposed jury questionnaire. (CR 1029.) The
 5   government and Defendants’ objections to proposed questions are noted within this jointly
 6   prepared proposed jury questionnaire and the parties intended for this filing to replace the
 7   February 7, 2020 filings. Id.
 8          Respectfully submitted this 21st day of May, 2021.
 9                                             GLENN B. McCORMICK
                                               Acting United States Attorney
10                                             District of Arizona
11
                                               s/ Kevin M. Rapp
12                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
13                                             PETER S. KOZINETS
                                               ANDREW C. STONE
14                                             Assistant U.S. Attorneys
15                                             DAN G. BOYLE
                                               Special Assistant U.S. Attorney
16
17                                             NICHOLAS L. MCQUAID
                                               Acting Assistant Attorney General
18                                             U.S. Department of Justice
                                               Criminal Division, U.S. Department of Justice
19
                                               REGINALD E. JONES
20                                             Senior Trial Attorney
                                               U.S. Department of Justice, Criminal Division
21                                             Child Exploitation and Obscenity Section

22
23
24
25
26
27
28


                                                -2-
     Case 2:18-cr-00422-SMB Document 1163 Filed 05/21/21 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on May 21, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Marjorie Dieckman
 7   U.S. Attorney’s Office

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
